 

Exhibit 10.1

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT 
UNDER THE SAGE THERAPEUTICS, INC. 
2014 STOCK OPTION AND INCENTIVE PLAN


Name of Grantee:

No. of Performance-based Restricted Stock Units: 

Grant Date:


            Pursuant to the Sage Therapeutics, Inc. 2014 Stock Option and
Incentive Plan as amended through the date hereof (the “Plan”), Sage
Therapeutics, Inc. (the “Company”) hereby grants an award of the number of
Performance-based Restricted Stock Units (“PSUs”) listed above (an “Award”) to
the Grantee named above. Each PSU shall relate to one share of Common Stock, par
value $0.0001 per share (the “Stock”) of the Company. Capitalized terms used in
this Agreement and not otherwise defined will have the meaning set forth in the
Plan.


            1.       Restrictions on Transfer of Award. This Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of by
the Grantee, and any shares of Stock issuable with respect to the Award may not
be sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the PSUs have vested as provided in Paragraph 2 of this Agreement and
(ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.


            2.       Vesting of PSUs. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse, and this Award will fully vest on the
date (the “Vesting Date”) on which the Company achieves the following:
[____________________]1 (the “Milestone”); provided, however, that the Grantee
remains an employee of the Company or a Subsidiary on the Vesting Date.
Notwithstanding the foregoing, this Award will terminate automatically on
[________] if the Milestone has not been achieved or, if earlier, upon the
Grantee’s termination of employment (or cessation of service relationship) with
the Company and its Subsidiaries for any reason prior to the Vesting Date.
Notwithstanding anything in this Section to the contrary, the Administrator may,
in its sole discretion, partially vest the Award if the Milestone is not fully
achieved by [________] but significant value was achieved by such date and
partial credit is warranted.

 

1 

Vesting to be conditioned upon achievement of certain clinical, regulatory
and/or commercial milestones as established by the Compensation Committee or the
Board of Directors.

 

--------------------------------------------------------------------------------

 


            3.       Termination of Employment. If the Grantee’s employment with
the Company and its Subsidiaries terminates for any reason (including death or
disability) prior to the satisfaction of the vesting conditions set forth in
Paragraph 2 above, any PSUs that have not vested as of such date shall
automatically and without notice terminate and be forfeited, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested PSUs.


            4.       Issuance of Shares of Stock. As soon as practicable
following the Vesting Date (but in no event later than two and one-half months
after the end of the year in which the Vesting Date occurs), the Company shall
issue to the Grantee the number of shares of Stock equal to the aggregate number
of PSUs that have vested pursuant to Paragraph 2 of this Agreement on such date,
less the amount withheld under Section 6, and the Grantee shall thereafter have
all the rights of a stockholder of the Company with respect to such shares.


            5.       Incorporation of Plan. Notwithstanding anything herein to
the contrary, this Agreement shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in Section 2(b) of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.


            6.       Tax Withholding. The minimum tax withholding obligation
arising from vesting of the PSUs will be satisfied through withholding by the
Company from shares of Stock to be issued to the Grantee a number of shares of
Stock with an aggregate Fair Market Value that would satisfy the withholding
amount due.


            7.       Section 409A of the Code. This Agreement shall be
interpreted in such a manner that all provisions relating to the settlement of
the Award are exempt from the requirements of Section 409A of the Code as
“short-term deferrals” as described in Section 409A of the Code.


            8.       No Obligation to Continue Employment. Neither the Company
nor any Subsidiary is obligated by or as a result of the Plan or this Agreement
to continue the Grantee in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.


            9.       Integration. This Agreement constitutes the entire
agreement between the parties with respect to this Award and supersedes all
prior agreements and discussions between the parties concerning such subject
matter.


           10.      Data Privacy Consent. In order to administer the Plan and
this Agreement and to implement or structure future equity grants, the Company,
its subsidiaries and affiliates and certain agents thereof (together, the
“Relevant Companies”) may process any and all personal or

 

--------------------------------------------------------------------------------

 

professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”). By entering into this
Agreement, the Grantee (i) authorizes the Company to collect, process, register
and transfer to the Relevant Companies all Relevant Information; (ii) waives any
privacy rights the Grantee may have with respect to the Relevant Information;
(iii) authorizes the Relevant Companies to store and transmit such information
in electronic form; and (iv) authorizes the transfer of the Relevant Information
to any jurisdiction in which the Relevant Companies consider appropriate. The
Grantee shall have access to, and the right to change, the Relevant Information.
Relevant Information will only be used in accordance with applicable law.


            11.       Notices. Notices hereunder shall be mailed or delivered to
the Company at its principal place of business and shall be mailed or delivered
to the Grantee at the address on file with the Company or, in either case, at
such other address as one party may subsequently furnish to the other party in
writing.

SAGE THERAPEUTICS, INC.


By: 


Title:


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.


 Dated:                                                                         
                                         

                                             

                                                                               
                                                                               
                                            

Grantee’s Signature

Grantee’s name and address:

                                               

                                               

                                               

 

 